          Case 1:11-cr-00188-LHR-BAM Document 225 Filed 03/26/21 Page 1 of 2


1    VIRNA L. SANTOS, ESQ., SBN 150017
     Santos Law Group
2
     1225 E. Divisadero St
3    Fresno, CA 93721
     Office: (559) 500-3900
4    Fax: (559) 500-3902
5
     E-mail: vsantos@santoslg.com

6
     Attorney for SAUL MORALES
7

8

9
                                IN THE UNITED STATES DISTRICT COURT
10

11                         FOR THE EASTERN DISTRICT OF CALIFORNIA

12
     UNITED STATES OF AMERICA,                     ) Case No.: 1:11-CR-00188-LHR-BAM
13                                                 )
                                                   ) STIPULATION AND PROPOSED ORDER
14          Plaintiff,                             ) RE: BRIEFING SCHEDULE
                                                   )
15                         v.                      )
                                                   )
16                                                 )
     GUSTAVO MORENO,                               )
17                                                 )
            Defendant.                             )
18                                                 )
19
            Defendant Gustavo Morales, through his undersigned counsel, hereby requests the
20
     proposed briefing schedule to submit a supplemental brief to defendant’s motion to vacate
21

22   and/or reduce sentence filed in propia persona on November 2, 2020 (DE # 188).

23          Defendant’s supplemental brief to Defendant's pro se motion to vacate and/or reduce
24
            sentence due April 19, 2021.
25
            Government’s brief due May 10, 2021.
26

27
            Defendant’s reply brief due May 24, 2021.

28



     STIPULATION AND PROPOSED ORDER TO MODIFY BRIEFING SCHEDULE
                                                                                                  1
            Case 1:11-cr-00188-LHR-BAM Document 225 Filed 03/26/21 Page 2 of 2


1             The proposed briefing schedule is necessary because counsel recently received the
2
     necessary medical records from the Bureau of Prisons, which require further review, analysis
3
     and investigation.
4

5
              Undersigned counsel has conferred with AUSA Antonio J. Pataca, who joins in this

6    request.
7    10/5 supplemental brief (since he already filed one)
              IT IS SO STIPULATED.
8

9                                                           Respectfully Submitted,

10
     DATED: March 25, 2021                                  /s/_Virna L. Santos__________
11
                                                            VIRNA L. SANTOS
12                                                          Attorney for Defendant Gustavo Moreno

13

14
     DATED: March 25, 2021                                  /s/_Antonio J. Pataca________
                                                            ANTONIO J. PATACA
15                                                          Assistant U.S. Attorney
16            IT IS SO ORDERED.
17
             March 26, 2021
18   Date: _______________                                  ___________________________
                                                            LEE J. ROSENTHAL
19
                                                            Chief Judge, U.S. District Court
20

21

22

23

24

25

26

27

28



     STIPULATION AND PROPOSED ORDER TO MODIFY BRIEFING SCHEDULE
                                                                                                    2
